Citation Nr: 1800470	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  10-21 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was remanded by the Board in May 2015, June 2016, and February 2017 for additional development.  The matter is now back before the Board.

In April 2016, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2016).  38 U.S.C.A. § 7107(a)(2)(West 2014).


FINDING OF FACT

During the entirety of the appeal period, the Veteran's right knee disability has been manifested by painful noncompensable limitation of flexion to 80 degrees and painful cartilage removal, but without recurrent subluxation, lateral instability, dislocated cartilage, and frequent episodes of locking and effusion.


CONCLUSION OF LAW

During the entirety of the appeal period, the criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5258, 5259, 5260, 5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA sent a letter to the Veteran in April 2009, which satisfied the duty to notify..

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran, except for Carolina Medical Hospital records.  VA mailed a release for these records to the Veteran in June 2016, but the Veteran did not send back a signed release, nor did the Veteran provide these records on his own.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, VA was under no further obligation to seek out these records.

In addition, the Veteran underwent VA examinations during the appeal period in June 2009, April 2010, August 2016, and March 2017.  Specifically, the Board finds that the March 2017 VA examination complied with Correia v. McDonald, 28 Vet. App. 158 (2016) since both of the Veteran's right and left knees were tested for active motion, passive motion, as well as weight bearing and non-weight bearing capabilities.  

The Board takes note that the Veteran's friend KDB critiqued the March 2017 VA examination.  See May 2017 correspondence.  However, while the Board is sympathetic to KDB's frustrations, particularly in light of nonservice-connected disability that impacted the examination, nothing described as to the examiner's actions appear inconsistent with the types of observation and examination required to complete a DBQ for the purposes of evaluating a knee disability.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Increased Rating

The Veteran contends that he warrants in excess of 10 percent for his right knee disability. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For a claim for increased rating, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase.  However, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also VAOPCGPREC 9-98 (Aug. 14, 1998).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Other knee impairment consisting of recurrent subluxation or lateral instability is rated under Diagnostic Code 5257.  A 10 percent rating is warranted for knee impairment of recurrent subluxation or lateral instability that is slight.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A semilunar cartilage is one of the menisci of the knee joint. 

Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 15 degrees is rated 30 percent; flexion of the leg limited to 30 degrees is rated 20 percent; flexion of the leg limited to 45 degrees is rated 10 percent; and flexion of the leg limited to 60 degrees is rated noncompensable.

Under DC 5261 for limitation of extension of the knee, a 50 percent rating is warranted where extension is limited to 45 degrees, a 40 percent rating is warranted where extension is limited to 30 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees, a 10 percent rating is warranted where extension is limited to 10 degrees, and a noncompensable rating is warranted where extension is limited to 5 degrees.

III.  Factual Background

At the June 2009 VA examination, the VA examiner diagnosed the Veteran with right knee degenerative joint disease.  However, the VA examiner found no constitutional symptoms of arthritis, nor were there any incapacitating episodes of arthritis.  

With respect to range of motion, the Veteran's right knee affected the motion of his joint.  However, his right knee had no ankylosis, no stiffness, no weakness, no incoordination, no decreased speed of joint motion, and no other symptoms.  The right knee had no episodes of dislocation, subluxation, symptoms of inflammation, pain flare-ups, and locking episodes.  Also, the Veteran exhibited no other evidence of abnormal weight bearing, no loss of a bone or part of a bone, no recurrent dislocations, and no inflammatory arthritis.  The Veteran's right knee had repeated effusions.  His right knee flexion was from 0 to 135 degrees and his right knee extension was normal at 0 degrees.  The Veteran had right knee cartilage removed in 1998, 2000, and 2002.

While frequently using a right leg brace, the Veteran was able to stand for 15 to 30 minutes and walk 1 to 3 miles.  The Veteran's weight-bearing joint was affected, but his gait was normal.  While the Veteran stated that his right knee had clicks or snaps, he did not have any right knee grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or any other knee abnormalities.  The Veteran's left knee flexion was 0 to 135 degrees and left knee extension being normal at 0 degrees.  

The Veteran's degenerative joint disease had significant effects on his usual occupation due to decreased mobility, problems with lifting and carrying, and pain.  As a result of these effects, the Veteran had increased absence from work, with the Veteran choosing to work more or less depending upon his right knee condition.  The Veteran's right knee condition also affected his usual daily activities, with severe effects on his sports, moderate effects on his exercise and chores, and mild effects on his shopping, recreation, traveling, and driving.

With respect to pain, the Veteran noted pain in his right knee.  He exhibited tenderness and guarding of movement of his right knee and experienced pain when the right knee was in the flexed position.  Additionally, there was objective evidence of pain with active motion on both the left and right sides.  There was also objective evidence of right knee pain following repetitive motion, but no additional limitations after three repetitions in range of motion. 

At the April 2010 VA examination, the VA examiner diagnosed the Veteran with right knee degenerative joint disease.  The VA examiner noted that the Veteran said that the Veteran had no history of locking or instability of the right knee.  The Veteran's right knee condition did not affect the Veteran's occupation and activities of daily living and that the Veteran experienced no flare-ups.  The Veteran used a right knee brace when he did physical exertion.

With respect to right knee range of motion, the Veteran's right knee was normal for stability, palpation for tenderness, crepitus, and McMurray testing.  His right knee extension was 0 degrees, with pain at 0 degrees.  His flexion was 0 to 80 degrees, with pain at 80 degrees.  This range of motion measured was not additionally limited following repetitive use.  

With respect to pain, the Veteran's moderate pain was residual to the Veteran's recent post-right knee arthroscopic surgery.  His right knee pain was constant, with a 7 to 8 on a 10 point pain scale.  

At the April 2016 Board hearing, the Veteran testified that his right knee disability had gotten worse.  The Veteran said that he was constantly taking medicine for his knee pain and that he had to constantly wear a knee brace because he needed a knee replacement.  He said that he was told by his doctors that his right knee ligaments and tendons had deteriorated.  The Veteran also said that he had to use a walker due to his right knee disability.  He said that he needed somebody to help him get up and down steps because he could not use his right leg for a long period of time.  Additionally, the Veteran said that he could not drive due to his right leg.  The Veteran said he had a stroke in November 2014.  

At the August 2016 VA examination, the VA examiner stated the Veteran was service-connected for right knee degenerative joint disease and that the Veteran was complaining of chronic right knee pain.  

With respect to right knee range of motion, the Veteran did not report any functional loss or functional impairment of the right knee joint, including, but not limited to, repeated use over time.  However, the Veteran's right knee exhibited abnormal range of motion.  The Veteran's right knee flexion was 0 to 110 degrees and extension was 140 to 0 degrees.  This abnormal range of motion contributed to functional loss, with difficulty in the activities of daily living that would entail prolonged walking, standing, and squatting.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional functional loss or range of motion after three repetitions.  However, the VA examiner was unable to describe the range of motion functional loss because it was variable with real life use.

The Veteran's right knee exhibited a 4 out 5 score on flexion and extension strength testing, with a reduction in muscle strength due to the Veteran's claimed right knee disability.  However, the Veteran's right knee exhibited no atrophy, no ankylosis, no recurrent subluxation, no lateral instability, and no recurrent effusion.  Additionally, the Veteran's right knee had no joint instability, no anterior instability, no posterior instability, no medial instability, and no lateral instability.  The Veteran also never had any right knee recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, meniscus condition, or any other tibial and/or fibular impairment.  The VA examiner noted that the Veteran had a meniscectomy of the right knee joint performed on him twice.

The Veteran used a leg brace as an assistive device constantly as a normal mode of locomotion, even though occasional locomotion by other methods may have been possible.  The Veteran's claimed right knee condition affected his ability to perform any type of functional task due to difficulty in walking, standing, and squatting.  The VA examiner concluded that the Veteran had functional limitation secondary to pain and loss in range of motion of his right knee.  The VA examiner opined that the Veteran may continue to suffer increased pain with additional temporal loss in range of motion with repetitive real life use.  However, the VA examiner was unable to state the exact degree of range of motion loss since it would require mere speculation.

With respect to right knee pain, the Veteran experienced pain causing functional loss on both flexion and extension, and pain during weight bearing and with crepitus.  After repetitive use over time, the Veteran also showed pain, weakness, fatigability, or incoordination that significantly limited his functional ability with repeated use over time.  However, there was no objective evidence of localized tenderness or pain on palpation of the right knee joint or associated soft tissue and the Veteran reported no flare-ups in his right knee or lower leg.  

At the March 2017 VA examination, the Veteran's right and left knees were examined.  The Veteran was diagnosed the Veteran with right knee patellofemoral pain syndrome and noted that imaging studies showed right knee degenerative traumatic arthritis.  

With respect to right leg range of motion, the Veteran's history of strokes complicated the VA examination.  Since the Veteran's active range of right knee motion was minimal due to the residual weakness of his stroke, his active range of motion was 0 to 15 degrees and his passive range of motion was 0 to 90 degrees, with significant pain flexing and extending.  The Veteran's right knee passive range of motion was approximately 90 degrees as he sat on the end of the examination table.  

The Veteran was unable to flex or extend his right leg with intention and sat with his knee propped up most of the time.  The Veteran had residual right side weakness and foot drop and a gait consistent with right-sided weakness.  The Veteran lifted his knee high to accommodate the right foot drop, planted his right foot and leg, then fully extended and locked the right knee to transfer weight to his right leg.  The Veteran was unable to perform repetitive use testing with at least three repetitions for his right knee.  The Veteran's right knee scored 3 out of 5 points on both flexion and extension strength testing.  However, the VA examiner did not attribute the loss of strength to the Veteran's claimed right knee disability, but rather to the residuals of the Veteran's non-service-connected stroke.  

Furthermore, even though the Veteran used a cane and walker constantly due to right-sided instability from residuals of the stroke, the VA examiner opined that the Veteran's claimed right knee disability did not impact the Veteran's ability to perform any type of occupational task.  

With respect to right knee pain, the Veteran experienced pain in flexion and extension during the examination that caused functional loss of the Veteran's right leg.  He experienced pain with weight-bearing and localized tenderness or pain on palpation of the right knee joint or associated soft tissue.  This pain was peripatellar and a joint line pain with palpation, with objective evidence of crepitus.  The Veteran also exhibited pain when his right knee joint was used in a non-weight bearing capacity and great pain during passive range of motion.  Further, if he did too much walking and squatting, the Veteran said that he would experience several flare-ups daily.  The flare-ups consisted of a sharp, stabbing pain that was 9 on a 10 point pain scale that were alleviated by pain pills and rest, the.  As a result of flare-up pain, the Veteran avoided ambulating and activity during flare-ups.  The VA examiner noted that the Veteran had a meniscectomy performed on his right knee.  

The March 2017 VA examination was conducted during a right knee flare-up, with factors like pain weakness, fatigability or incoordination significantly limiting the right knee's functional ability.  Since the Veteran had residual right-sided weakness due to the stroke, the VA examiner was unable to describe how these factors affected the right knee range of motion.  Also, since the VA examiner did not observe the right knee after prolonged or repeated use, she could not determine if these factors significantly limited the right knee functional ability over a period of time.  

In sum, while the Veteran had right knee functional loss and functional impairment, the VA examiner concluded that it was the non-service-connected stroke condition that aggravated the Veteran's right knee condition beyond its natural progression.  

The VA examiner also evaluated the Veteran's left knee.  With respect to left knee range of motion, the VA examiner noted that it was abnormal.  Flexion was from 0 to 130 degrees and extension was from 130 to 0 degrees.  However, left knee range of motion did not contribute to left knee functional loss and the left leg had normal range of motion and strength.  There was no additional functional loss or range of motion after three repetitions of the left knee.  The Veteran's left knee exhibited normal strength, with a 5 out 5 points on both flexion and extension testing.  

With respect to left knee pain, the left leg caused the Veteran no pain on passive range of motion, with no flare-ups affecting the left knee.  Pain, weakness, fatigability or incoordination did not significantly limit the Veteran's left knee functional ability with repeated use over a period of time.  The left knee joint caused no pain when used in a non-weight bearing capacity because the left knee was undamaged.  The left knee exhibited no evidence of pain on weight bearing, no localized tenderness or pain on palpation of the joint or associated soft tissue, and no objective evidence of crepitus.  As such, the Veteran had no factors contributing to any left knee disability.  

With respect to both the left and right knees, the VA examiner noted that the Veteran did not have muscle atrophy, ankylosis, recurrent subluxation, lateral instability, joint instability, anterior instability, medial instability, posterior instability or recurrent effusion.  Further, the Veteran never had recurrent patellar dislocation, "shin splints," fractures, chronic exertional compartment syndrome, tibial or fibular impairment, or a meniscus condition.

IV.  Analysis

As noted above, the Veteran's right knee can receive a separate and distinct disability rating for flexion and extension.  However, the March 2017 examiner could not measure the Veteran's right leg range of motion because this motion was hindered by the residual effects of the Veteran's non-service connected stroke.  As such, these results are not reliable and it appears that further physical examination would be unlikely to provide relevant clinical findings.  

Under Diagnostic Code 5257, since there is no medical evidence that the Veteran has recurrent subluxation or lateral instability due to his service-connected disability, he is not entitled to a rating under this diagnostic code.  

Under Diagnostic Code 5258,while the June 2009, August 2016 and March 2017 VA examinations all note right knee pain, there is no medical evidence to show that the Veteran's semilunar cartilage was dislocated or that the Veteran's right knee locked.  Additionally, while the June 2009 VA examination noted repeated effusions, the other April 2010, August 2016, and March 2017 VA examinations did not.  As such, the Board finds that the June 2009 finding is isolated and outweighed by the other evidence of record.  Therefore, the Board concludes that Veteran's disability is not manifested by right knee effusion.  In sum, since the Veteran's right knee did not have cartilage dislocation, nor have regular episodes of locking and effusions, the Veteran is not entitled to a rating under this diagnostic code.  

Under Diagnostic Code 5259, since the Veteran was consistently noted to have painful symptoms in his right knee and cartilage removal in the June 2009 VA, August 2016, and March 2017 VA examinations, he is entitled to a 10 percent rating under this diagnostic code.

Under Diagnostic Code 5260, flexion requires a maximum of 60 degrees flexion to receive a noncompensable rating.  Here, the August 2016 VA examination measured a maximum right knee flexion of 110 degrees, the April 2010 VA examination measured a maximum right knee flexion of 80 degrees, and the June 2009 VA examination measured a maximum right knee flexion of 135 degrees.  Since the Veteran's lowest maximum of 80 degrees flexion was more than the 60 degrees maximum flexion to receive a noncompensable rating, he is not entitled to a noncompensable rating under this diagnostic code.  

Under Diagnostic Code 5261, extension requires a minimum of 5 degrees extension to receive a noncompensable rating.  Here, the VA examinations from August 2016, April 2010, and June 2009 all indicated a normal minimum extension of 0 degrees.  Since the Veteran's lowest minimum right knee extension of 0 degrees was less than the 5 degrees minimum extension to receive a noncompensable rating, he is not entitled to a noncompensable rating under this diagnostic code.  

Under Diagnostic Code 5003, in conjunction with 38 C.F.R. § 4.59, otherwise noncompensable limitation of motion due to degenerative arthritis pain is granted to the minimum compensable rating for that joint.  The knee joint range of motion is measured under Diagnostic Codes 5260 and 5261, with a minimum compensable rating of 10 percent for each code section.  The degenerative arthritis must be shown by X-ray.  Here, the March 2017 VA examination noted that the Veteran's right knee degenerative arthritis was shown by imaging.  Additionally, as noted above, the Veteran is not entitled to a compensable rating under Diagnostic Codes 5260 and 5261, even though his right knee flexion range of motion is limited to 80 degrees out of 140 degrees maximum.  Since the Veteran's degenerative arthritis was proven by X-ray and the Veteran experiences a noncompensable limitation of right knee motion due to degenerative arthritis pain, he is entitled to the minimum compensable rating of 10 percent. 

In sum, the Veteran is entitled to a 10 percent rating each under both 38 C.F.R. § 4.59/Diagnostic Code 5003 and Diagnostic Code 5259.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as none of the symptomatology for one condition is "duplicative of or overlapping with the symptomatology" of the other disability.   See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Here, however, given the very general nature of Diagnostic Code 5259, which provides for a 10 percent rating merely for "symptomatic" removal of semilunar cartilage, the Board finds that separate rating under those codes would violate the provisions against pyramiding by compensating twice for the same disability.  Currently, the Veteran is rated under 38 C.F.R. § 4.59/Diagnostic Code 5003.  See May 2017 supplemental statement of the case.  Since a rating change to Diagnostic Code 5259 would not provide a higher level of compensation to the Veteran, his current 10 percent disability rating under 38 C.F.R. § 4.59 /Diagnostic Code 5003 is continued.  

Finally, in the September 2017 informal hearing presentation, the Veteran's representative referenced the March 2017 VA examiner's finding that the Veteran's non-service connected stroke condition has aggravated beyond its natural progression the Veteran's service-connected knee condition.  The Board observes that the representative's wording is slightly different than the VA examiner's, and suggests that the examiner found that the stroke was aggravated by the service-connected disability.  The Board believes this rewording to be unintentional, and that the VA examiner's meaning was clear and not meant to suggest that the service-connected disability had aggravated the nonservice-connected disorder.

Based on the evidence, both lay and medical, the Board finds that the preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's right knee disability and the right knee disability is properly rated at 10 percent.  Since the preponderance of the evidence is against a higher level of compensation beyond 10 percent for this period, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to an increased rating in excess of 10 percent for a right knee disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


